842 F.2d 331
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerry D. FERRELL, Petitioner-Appellant,v.Arthur TATE, Jr., Supt., Respondent-Appellee.
No. 87-3796.
United States Court of Appeals, Sixth Circuit.
March 25, 1988.

Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This pro se petitioner appeals a judgment of the district court which dismissed his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  He now moves for leave to proceed in forma pauperis.  Upon review of the record and the briefs submitted by the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
For the reasons stated in the district court's orders of February 25, 1987 and July 15, 1987, the motion for leave to proceed in forma pauperis is hereby granted and the final judgment entered July 16, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.